Order, Supreme Court, Bronx County (Kenneth Thompson, J.), entered on or about May 16, 2002, which granted defendants’ motion to dismiss the action as time-barred, unanimously affirmed, without costs.
This action for podiatric malpractice, commenced in November 1999, was properly dismissed as time-barred in light of testimonial and documentary evidence indicating that plaintiff was last treated by defendant doctor in October 1996 (see CPLR 214-a). Although plaintiff contends that her treatment with defendant continued beyond that date, the record does not contain evidence probative of that contention, much less that the claimed treatment continued sufficiently long to come within the statutory period (see e.g. De Peralta v Presbyterian Hosp., 121 AD2d 346 [1986]).
We have considered plaintiffs’ remaining arguments and find *210them unavailing. Concur—Saxe, J.P, Sullivan, Rosenberger, Friedman and Gonzalez, JJ.